In re: The Travelers Insurance Company and The Louisiana Coca-Cola Bottling Company, Ltd., applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Plaquemines. 148 So.2d 840.
Writ refused. On the facts found by the Court of Appeal we find no error of law in its judgment.
HAWTHORNE, Justice.
I am of the view that a writ should be granted in this case solely and only because of the fact that this Court granted a writ in Pilie v. National Food Stores, Inc., La., 150 So.2d 586, which case presents, in my view, the same legal question.